DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 06/30/2021, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1-20 are drawn to a method, system and machine and thus, claim(s) fall(s) in three of the fourth statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 11, 12, and 20 substantially recites concepts of apply a purchase tag/mark/flag one product that is a purchased product that is order and remove the purchase tag / mark/flag  in case of not complete a purchase, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow a product to be reserved as a purchased product or to remove the reservation in case of a not a purchase which encompasses concepts that fall in Certain Methods Of Organizing Human Activity such as inventory stock control, which is considered commercial integration. 
Accordingly, claims 1-20 recite an abstract idea for the same reason above. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 11, 12, and 20 recite additional elements: 
Claim 1: “product management apparatus”, “an information acquisition interface”, controller, a terminal apparatus;
Claim 11: “product management apparatus”, a terminal apparatus;
Claim 20: “product management apparatus”, controller, a terminal apparatus;
The additional elements above represent mere data gathering (e.g., requests order, receipt of an order request, return request and receiving confirmation) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that use to reserve products, and confirm orders, and delivery confirmed orders. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the requests order, receipt of an order request, return request and confirmation is considered nothing more than just receiving data recited in a high level of generality. Applying purchase tag and set a status are considered nothing more than just marking a product as reserved, purchased, and that is ready to be received by the consumer, which also claimed at a high level of generality, and consider nothing more than just data manipulation. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claims 1, 11, 12, and 20 are directed to the judicial exception.
	Accordingly, under Step 2A (prong 2), claim(s) 1-20 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry. Figure 1 server 10;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 13-19 do not add “significantly more” to the eligibility of claims 1, 11, 12, and 20 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 7-8, 11-12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US 20120030070 A1, hereinafter Keller).
	
	Regarding claim(s) 1 and 11-12, Keller discloses a product management apparatus comprising:
	an information acquisition interface; and Figure 1 the requesting system
	a controller, wherein Fig. 1 Product reservation system 102, Note: (¶44) the system might be practiced without the ERP system, and therefore the product reservation system can perform its steps;  
	the information acquisition interface is configured to acquire, from a terminal apparatus, information related to requests from a user, and receives order details ¶48 the requesting system send an order; (¶¶27-28) order are initiate by purchases based on the desired of its purchaser;
	the controller is configured to: Fig. 1 
	apply a purchased tag to a product, based on a purchase request from the user that is acquired using the information acquisition interface, the purchased tag identifying that the product is a purchased product of the user; (¶40) – the reservation system receives the order and the product reservation system reserves the product unit by change the status to unavailable; (¶¶27-28) order are initiate by purchases based on the desired of its purchaser;
	set the product to which the purchased tag is applied to a ready-to-be-received state, based on a receipt request from the user that is acquired using the information acquisition interface; and (¶43) the requesting system sends an order confirmation, and therefore, (¶43) the product reservation system indicates the reservation is for is for a confirmed order, and (¶44) record the order as shipped;  
	remove the purchased tag, based on a return request from the user that is acquired using the information acquisition interface. (¶47) the requesting system cancels the entered order (Note: cancel for any circumstance, “otherwise”), the product reservation system is prompted to release all the identified product units; (¶28) the product reservation system may release the reserve product unit, by making it available (mask as available);
	In addition, regarding claim 11 “A product management system comprising: the product management apparatus according to claim 1; and the terminal apparatus.” is discloses by Keller as stated on the claim 1 rejection, and figure 1 discloses the product reservation system and the requesting system;
	Regarding claim(s) 7 and 17, Keller discloses:
	wherein the controller is configured to determine an inventory quantity of the product, based on the number of purchased tags applied to the product. ¶33- the product reservation system 102 may track the status of all products in the inventory such as reserved and in stock see figure 2;
	Regarding claim(s) 8 and 18, Keller discloses: 
	wherein the controller is configured to determine the inventory quantity of the product, further based on products to which the purchased tags are applied and for which a return request is made. ¶33 The product reservation system 102 may track the status of all products in the inventory such as reserved and in stock see figure 2, however does not express quantities in percentage 
	How the number of products being tag is express (percentage, quantity, etc) is considered an obvious matter of design choice, see MPEP 2144.04 (VI) (c).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20120030070 A1, hereinafter Keller) in view of Natarajan et al. (US 20170124547 A1, hereinafter Natarajan).
	Regarding claim(s) 2 and 12, Keller discloses product ordered are mark as reserve “the product to which the purchased tag is applied”, however does not disclose wherein the controller is configured to cause the product to be stored in a predetermined storage space as inventory, and cause the product to be unloaded from the predetermined storage space based on the receipt request from the user.
	Natarajan discloses: ¶61 customers pre-order and pre-purchase products are stored in the general storage area of the sale vehicle;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Natarajan, in order to improve the customers' shopping experience, (see: Natarajan, ¶4).
	Regarding claim(s) 4 and 14, Keller discloses product unit ordered are mark as reserve apply the purchased tag to the product however, does not disclose wherein the controller is configured to forecast the product for which the user is to make the purchase request based on a behavior history of the user. 
	Natarajan discloses: ¶33 – pre-selected products are determined based on customers purchases history information, consumer address, and sales on particular location; ¶61 – pre-selected products are loaded onto the sale vehicle, and products are identified as requested or purchased by customers (Note: product are marked), ¶62 the storage unit is unlock and lock so customer can pick its product;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Natarajan, in order to improve the customers' shopping experience, (see: Natarajan, ¶4).
	Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20120030070 A1, hereinafter Keller) in view of Muller et al. (US 20190236632 A1, hereinafter Muller).
	Regarding claim(s) 3 and 13, Keller discloses a purchase order of a product unit is received and reserve “purchased tags”, however does not specifically disclose wherein the controller is configured to: apply two or more tags to a single unit of the product; and when the unit is delivered to a user who has a right to receive the unit based on one of the two or more tags, reapply other tags to other units of the product.
	Muller discloses: ¶40 - if there are only two instances of the product “SKU1 available, the product reservation module 140 assigns the status “won” to the customer 112A. If the personal countdown clocks of the customers 112B and 112C count down to zero at the same time, the it assigns the status “won” to one customer, and the unselected customer may be assigned the status “waitlisted” or the status “lost.”. Therefore, the first SKU has 2 won, 1 waitlist status, the second product has 1 won and waitlist status; therefore, product are assigned 3 customer, 2 customer, etc. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Muller, in order to improve product distribution when there is a high demand, (see: Muller, ¶2).
	Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20120030070 A1, hereinafter Keller) in view of Zhang et al. (US 20170061367 A1, hereinafter Zhang). 
	Regarding claim(s) 5 and 15, Keller discloses purchase order of a product unit is reserve “to which the purchased tag is applied is to be made from a user”, however does not disclose wherein the controller is configured to: forecast a time at which a receipt request for the product to; and when the receipt request for the product by another user prior to the forecasted time, deliver the product to the other user.
	Zhang discloses ¶52 - predict the users that potentially will purchase the specific commodity using historical information of the user, included time which the commodity is need; ¶55 - process the commodity delivery information such that the commodity delivery person delivers the specific commodity to at least one of the multiple target users; ¶57 - if the user does not receive the commodity, the commodity is delivery to a second user.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Zhang, in order to resolve poor user experience, (see: Zhang, ¶7).
	Claim(s) 6, 9, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20120030070 A1, hereinafter Keller) in view of Lewis et al. (US 20190102788 A1, hereinafter Lewis). 
	Regarding claim(s) 6 and 16, Keller does not disclose wherein the controller is configured to grant an incentive to the user who has made the receipt request for the product to which the purchased tag is applied. Lewis discloses ¶53 - the system 300 will present options on the mobile computing device 320 to the customer based on inventory across the supply chain and present the expiration dates as well as ship timing and price. In general, as one value is adjusted, price falls out, followed by ship timing…Waste is reduced due to incentivized selling of products that are closer to expiration.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Lewis, in order to reduce waste, (see: Lewis, ¶53).
	Regarding claim(s) 9 and 19, Keller does not disclose wherein the product includes a time-limited product for which a best before date or a consume by date is set. Lewis discloses: ¶53 - Waste is reduced due to incentivized selling of products that are closer to expiration.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Lewis, in order to reduce waste, (see: Lewis, ¶53).
	Regarding claim(s) 10, Keller does not disclose wherein the controller is configured to apply the purchased tag to a unit that is closest to a time limit among a plurality of units included in the time-limit product. Lewis discloses: ¶53 - Waste is reduced due to incentivized selling of products that are closer to expiration.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Lewis, in order to reduce waste, (see: Lewis, ¶53).
	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20120030070 A1, hereinafter Keller) and further in view of Muller et al. (US 20190236632 A1, hereinafter Muller).
	Regarding claim 20, Keller discloses a terminal apparatus comprising a controller configured to:
	receive, from a user, a purchase request for a product and output the purchase request to a product management apparatus; ¶48 the requesting system send an order; (¶¶27-28) order are initiate by purchases based on the desired of its purchaser;
	when a receipt request for the product to which a purchased tag is applied based on the purchase request for the product is received from the user, output the receipt request for the product to the product management apparatus, and (¶43) the requesting system sends an order confirmation, and therefore, (¶43) the product reservation system indicates the reservation is for is for a confirmed order, and (¶44) record the order as shipped;  
	when a return request for the product to which the purchased tag is applied is received from the user, output the return request for the product to the product management apparatus. (¶47) the requesting system cancels the entered order (Note: cancel for any circumstance, “otherwise”), the product reservation system is prompted to release all the identified product units; (¶28) the product reservation system may release the reserve product unit, by making it available (mask as available);
	Keller does not disclose receive an input confirming that the user has received the product to produce an output to the product management apparatus; and
	Muller discloses: ¶63 - the customer 112A may inform the customer application 152 (e.g., click a link or a button 288 (see FIG. 10) displayed by the customer application 152) that the product “SKU1” has been picked up;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Keller to include the above limitations as taught by Muller, in order to improve product distribution when there is a high demand, (see: Muller, ¶2).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627